JAMES ALGER FEE, Chief Judge.
In this case, two issues of a jurisdictional nature are placed for determination by the Court by the preliminary pretrial order drafted under the supervision of the Court. There are two main issues:
1. It is contended that this action should be dismissed because the Secretary of the Interior is an indispensable party and has not been joined.
The Court finds that the Secretary of the Interior is not an indispensable party to the maintenance of this action.
2. It is contended that the complaint should be dismissed because this is a suit against the United States.
The Court finds that the action is one against an official of the United States Government and is not in any respect an action against the United States nor does it require a judgment declaratory against the United States.
It should be noted that jurisdictional issues are always present with a court until final determination. This Court cannot now and therefore does not attempt finally to dispose of the two jurisdictional issues above noted.